         Case 2:04-cr-00697-MAK Document 264 Filed 06/22/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                      : CRIMINAL ACTION
                                               :
                      v.                       : NO. 04-697-1
                                               :
 MALCOLM LADSON                                :
 46948-066

                                            ORDER

       AND NOW, this 22nd day of June 2020, upon considering Defendant’s renewed Motion

for reduction of sentence (ECF Doc. No. 251), the United States’ Response (ECF Doc. No. 252),

Defendant’s supplemental Memorandum (ECF Doc. No. 262), following an evidentiary hearing

where we evaluated the credibility of testimony and admitted exhibits, and for reasons in the

accompanying Memorandum, it is ORDERED:

       1.      Defendant’s Motion (ECF Doc. No. 251) is GRANTED;

       2.      We amend the August 2, 2005 Judgment and Commitment Order (ECF Doc. No.

114) to sentence Malcolm Ladson USM# 46948-066 to time served through June 24, 2020;

       3.      Mr. Ladson shall be released from custody on June 24, 2020;

       4.      Defendant’s three-year term of supervised release shall begin immediately upon

release from custody with all standard conditions of supervision and the following special

conditions:

               a.     Mr. Ladson will remain confined to his home for two weeks with no contact

with anyone other than his family upon release from custody;

               b.     Mr. Ladson shall maintain his residence in this District and shall not leave

this District without consent from his Probation Officer;
         Case 2:04-cr-00697-MAK Document 264 Filed 06/22/20 Page 2 of 2


               c.      Mr. Ladson shall immediately begin steps to secure a Pennsylvania driver’s

license and begin work consistent with his June 16, 2020 sworn testimony upon completing the

two weeks home quarantine;

               d.      Mr. Ladson shall immediately begin steps to arrange for community

involvement, including efforts in speaking to or working with younger persons at Carson Valley

School or otherwise in this District at least three times over the course of his term of supervision

as approved by the Probation Officer;

               e.      Mr. Ladson shall not possess a firearm, destructive device, or any other

dangerous weapon on his person or in a residence;

               f.      Mr. Ladson shall cooperate in the collection of DNA as directed by the

Probation Officer;

               g.      Mr. Ladson shall submit to urinalysis within twenty days after being placed

on supervision and at least two periodic tests thereafter at the direction of the Probation Officer;

               h.      Mr. Ladson shall participate in a drug treatment program consistent with the

regiment of the Bureau of Prisons’ RDAP program until satisfactorily excused by the Probation

Officer and which may include urinalysis testing at the direction of the Probation Officer; and,

               i.      Mr. Ladson shall seek and maintain gainful employment, including

providing verification of employment as directed by the Probation Officer.

       5.      All other conditions of supervision in the August 2, 2005 Judgment and

Commitment Order (ECF Doc. No. 114) remain in effect.



                                                      ______________________
                                                      KEARNEY, J.




                                                  2
